DETAILED ACTION
The communication dated 12/20/2018 has been entered and fully considered.
Claims 1-8 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “A” in lines 2 and 10 should read “a”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “An” in line 3 should read “an”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “And” in lines 6 and 11 should read “and”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “drive motor” in line 11 should read “driving motor”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “supporterer” should read “supporter”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “supporterer” should read “supporter”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “supporterer” should read “supporter”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “and” in line 1 should read “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the reflecting optics" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the reflection mirror unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the reflection mirror portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "micro-autofocusing unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the fine-automatic focusing unit and micro-autofocusing unit are the same structure or two different units.
Regarding claims 2-8, the claims recite apparatus limitations dependent from a process. When both an apparatus and a method are claimed in the same claim, it is unclear whether the infringement occurs when the apparatus is constructed or when the apparatus is used. Therefore, the scope of the claim is indefinite. See MPEP 2173.05(p)(II). For the purposes of compact prosecution, the Examiner is interpreting the dependent claims as apparatus claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORI et al. (U.S. PGPUB 2018/0065181), hereinafter MORI, in view of Hamada (U.S. 6,720,524), hereinafter HAMADA, and Babel et al. (U.S. 5,149,937), hereinafter BABEL.
Regarding claim 1, MORI (U.S. PGPUB 2018/0065181) teaches: A laser three-dimensional processing system for machining a rotating object (MORI teaches an additive manufacturing machine (100) that rotates a workpiece [0061]), a laser oscillator for generating a laser beam (MORI teaches additive-manufacturing head (61) emits a laser beam toward the ; an optical system including a lens unit that adjusts a beam size of the laser beam emitted from the laser oscillator and makes a laser beam to be focused on a working line of the object (MORI teaches laser beam emission part (65) houses an optical element (68). Optical element (68) is an element (such as condenser lens and mirror) for concentrating a laser beam onto a workpiece and defining a laser-beam-irradiated region on the workpiece [0081; Figs. 1-2]. MORI further teaches a spot (314) is formed on the workpiece from the laser [0105]); and the reflecting optics including a driving motor for driving the reflection mirror unit such that a laser spot beam irradiating the object to be formed as a line beam, wherein the laser beam passing through the optical system is reflected through the reflection mirror unit (MORI teaches the main body (62) houses elements such as collimation lens and reflection mirror for directing a laser beam from connecting part (64) toward laser beam emission part (65) [0081]); a rotating clamp for rotating the object while the object is fixed (MORI teaches tool spindle (121) causes a rotary tool to rotate in a milling process performed by means of the rotary tool. Tool spindle (121) is provided with a clamp mechanism for detachably holding the rotary tool [0065]. MORI also teaches spindle (112, 117) are each provided with a chuck mechanism for detachable holding a workpiece [0064], which Examiner is interpreting the chuck mechanism as clamping. MORI teaches workpiece is held by chucking on spindle (112) [0102]); and a control unit for controlling the drive motor and the rotating clamp so that the laser beam reflected from the reflecting optics is irradiated to the object to be rotated to form a line beam, the rotating clamp includes a body having a guide unit (MORI teaches a body (first headstock (111)) having a guide unit [0064; Fig. 7]. MORI teaches a lower tool rest (131) which is provided to be movable in the x-axis direction and the z-axis direction by any of various feed mechanisms, guide mechanisms, a servo motor , a supporter having one end coupled to the guide unit and the other end fixed to the object (MORI teaches a supporter (spindle (112)) fixed to the body/guide unit (first headstock (111)) and the other end has the workpiece (42) [0064; Fig. 4]. MORI also teaches a supporter (swivel unit (132)) having one end coupled to the tool rest (131) that has guide mechanisms and the other end has the workpiece (42B) [Fig. 26; 0145; 0139]), and a rotating clamp drive motor controlling the supporter to move along the guide unit, wherein the body has a curvature such that the object is held within a range irradiated by the laser beam when the supporter moves along the guide unit, and the guide unit is formed on an inner circumferential surface of the body.
MORI does not explicitly teach: the reflecting optics including a driving motor for driving the reflection mirror unit such that a laser spot beam irradiating the object to be formed as a line beam. In the same field of endeavor, three-dimensional manufacturing and optical systems, HAMADA teaches a reflective mirror can be rotated by a rotary drive mechanism such as a motor [Col. 4, lines 5-7] and a shaping optical system for shaping the laser beam into a line [Col. 2, line 40]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MORI, by having a reflective mirror rotated by a motor and the laser beam into a line, as suggested by HAMADA, in order to reduce manufacturing time [Col. 1, lines 59-61]. Furthermore, a reflective mirror rotated by a motor is well known in the art [Col. 4, lines 5-7]. See KSR int'l Co. v. Teleflex Inc., 
MORI and HAMADA do not explicitly teach: a control unit for controlling the drive motor and the rotating clamp so that the laser beam reflected from the reflecting optics is irradiated to the object to be rotated to form a line beam, the rotating clamp includes a body having a guide unit, a supporter having one end coupled to the guide unit and the other end fixed to the object, and a rotating clamp drive motor controlling the supporter to move along the guide unit, wherein the body has a curvature such that the object is held within a range irradiated by the laser beam when the supporter moves along the guide unit, and the guide unit is formed on an inner circumferential surface of the body. In the same field of endeavor, three-dimensional manufacturing, BABEL teaches the workpiece (12) is clamped to the workpiece table (10) [Fig. 1; col. 4, lines 66-67]; and a control unit for controlling the drive motor and the rotating clamp so that the laser beam reflected from the reflecting optics is irradiated to the object to be rotated to form a line beam (BABEL teaches a device contains a motor-driven workpiece table which travels back and forth, a laser installation with focus and guidance elements for the laser beam and a program control for the laser system and feed motors of the workpiece table [Col. 3, lines 67-68 – Col. 4, lines 1-6]. BABEL also teaches a program control system for controlling said laser installation [claim 1]), the rotating clamp includes a body having a guide unit (BABEL teaches the workpiece table (which Examiner is interpreting as rotating clamp) includes a mount (2) that has horizontal guides (26) [Col. 6, lines 62-63]. BABEL also teaches a cradle (28), which can also be interpreted as a body [Col. 6, lines 65-67; Fig. 5]), a supporter having one end coupled to the guide unit and the other end fixed to the object (BABEL teaches the horizontal guides (26) on the front side of the mount (2) is for the support of a slide (27), which can be moved in the direction of the double arrow X [Col. 6, lines 62-65]. In the front side of the slide (27) is a cradle (28) which contains the table bracket (29) and the workpiece table is arranged on , and a rotating clamp drive motor controlling the supporter to move along the guide unit (BABEL teaches individual movements of the various components are executed by electrical motors (not shown) through known means of transmission whose operation is program-controlled [Col. 7, lines 3-6]), wherein the body has a curvature such that the object is held within a range irradiated by the laser beam when the supporter moves along the guide unit (BABEL teaches the workpiece is irradiated [Abstract] and the slide (27) is moved in the direction of the double X with the horizontal guides (26) [Col. 6, lines 63-65]. BABEL also teaches a cradle (28) which is curvature and the bracket (29) which can be turned along the direction of the A [Col. 6, lines 65-68; Fig. 5], which would inherently have a guide mechanism so the bracket (29) could rotate in that manner), and the guide unit is formed on an inner circumferential surface of the body (BABEL teaches that a cradle (28) is curvature and the bracket (29) can rotate in the direction of A [Fig. 5], indicating that a guide mechanism would inherently have to be in the inner circumferential surface of the cradle (28) [Col. 6, lines 65-68; Fig. 5]). It would have been obvious to modify MORI and HAMADA, by having a control unit, a rotating clamp, a body, guide unit and supporter, as suggested by BABEL, in order to form workpieces with relatively smooth side walls and an even smooth base [Col. 2, lines 10-14]. 
Regarding claim 2, MORI teaches: wherein the reflection mirror unit consists of any one of a reflection mirror, a galvanometer, a polygon mirror, or a combination of a galvanometer and a polygon mirror (MORI teaches the main body (62) houses a reflection mirror [0081]).
Regarding claim 3, BABEL further teaches: wherein a focal length of the lens unit, a beam size of the optical system, a driving speed of the reflective mirror unit, a rotation speed of the supporter unit for rotating the object, and a movement speed of the supporter moving along the guide unit are synchronized with each other 3D processing system (BABEL further teaches individual movements of the various components are executed by electrical motors (not shown) through known means of transmission whose operation is program-controlled [Col. 7, lines 3-6]. BABEL also teaches focusing of the laser and size of the focus can be maintained [Col. 5, lines 46-49]).
Regarding claim 5, BABEL further teaches: wherein the reflection mirror portion is driven to have an angle of reflection of 60 degrees or less (BABEL teaches the laser beam and the workpiece surface has an angle of slope that can be 90° [Col. 3, lines 44-50] and is done so by a reflector [Col. 3, lines 25-30]. BABEL further teaches the laser beam is deflected from the reflector at 90° [Col. 3, lines 60-63]).
Claims 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORI et al. (U.S. PGPUB 2018/0065181), hereinafter MORI, in view of Hamada (U.S. 6,720,524), hereinafter HAMADA, and Babel et al. (U.S. 5,149,937), hereinafter BABEL, as applied to claims 1 and 3 above, and further in view of Hokodate et al. (U.S. 6,353,203), hereinafter HOKODATE.
Regarding claim 4, MORI, HAMADA and BABEL teach all of the limitations as stated above, including controlling the rotation and movement of the supporter (BABEL teaches individual movements of the various components are executed by electrical motors (not shown) through known means of transmission whose operation is program-controlled [Col. 7, lines 3-6]), but are silent as to wherein the reflection mirror unit includes a plurality of reflection mirrors and the angle of each of the reflection mirrors is adjusted so as to process one surface of the object. In the same field of endeavor, mirrors and laser machining, HOKODATE teaches: wherein the reflection mirror unit includes a plurality of reflection mirrors (HOKODATE  the angle of each of the reflection mirrors is adjusted so as to process one surface of the object (HOKODATE teaches the Y-axial galvanomirror (3) and X-axial galvanomirror (4) are rotated by a Y-axial galvanoscanner (5) and X-axial galvanoscanner (6), each for adjusting rotation angles of the galvanomirros according to a machining program [Col. 1, lines 19-27]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MORI, HAMADA and BABEL, by having plurality of reflection mirrors and angle is adjusted for each mirror, as suggested by HOKODATE, in order to insure high precision and stable laser machining even when used continuously for a long time [Col. 4, lines 36-38].
Regarding claim 6, HOKODATE further teaches: wherein the lens unit comprises a single lens or a combination of a plurality of lenses for adjusting focus of the laser beam and adjusting the beam size of the laser beam irradiated on the object (HOKODATE teaches a fixed lens (22) and a movable lens (24) [Col. 17, lines 50-54]. HOKODATE also teaches a collimate lens (2) is provided in the light path to adjust the beam diameter [Col. 2, lines 5-7; Fig. 1; Fig. 46]).
Regarding claim 7, HOKODATE further teaches: and a fine-automatic focusing unit is provided between the reflection system and the object 
Regarding claim 8, HOKODATE further teaches: wherein the micro-autofocusing unit comprises any one of an f-theta lens and a telecentric lens (HOKODATE teaches the converging lens (20) is a f-theta lens [Col. 17, line 38]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748